Citation Nr: 0502498	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected sarcoidosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).

Procedural history

The veteran served on active duty from November 1963 to 
October 1965.

The veteran was granted service connection for sarcoidosis in 
a December 1965 rating decision; a 10 percent disability 
rating was assigned.  The assigned 10 percent disability 
rating was confirmed and continued in rating decisions dated 
November 1966, November 1970, and June 1996. 

In January 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his sarcoidosis.  A November 2001 rating decision denied the 
claim, and he appealed. 

In October 2003, the Board remanded the case for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), and to provide 
the veteran with the schedular criteria for respiratory 
disorders which were revised effective October 7, 1996.  See 
61 Fed. Reg. 46,728 (Sept. 5, 1996).  After undertaking the 
additional development requested by the Board, the VA Appeals 
Management Center (AMC) readjudicated the claim in an October 
2004 supplemental statement of the case (SSOC).  Although 
somewhat unclear, the October 2004 SSOC appears to reduce the 
disability rating assigned the veteran's sarcoidosis from 10 
percent to zero percent effective October 7, 1996 (the 
effective date of revised schedular criteria).  The Board 
notes, however, that such a reduction is without legal 
validity under the regulations.  Specifically, 38 C.F.R. 
§ 3.951 (2004) provides that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years will not be reduced absent a showing 
that the rating was based on fraud.  In the instant case, the 
veteran's sarcoidosis has been rated at 10 percent for nearly 
40 years and there has been no suggestion of fraud.  Thus, 
any reduction in the assigned disability rating would be 
legally unjustified.  The Board will therefore proceed with 
its analysis as if the October 2004 SSOC continued the 
previously-assigned 10 percent rating.

Issue not on appeal

The November 2001 rating decision also denied the veteran's 
claim of entitlement to a nonservice-connected pension.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and the issue is therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected sarcoidosis is manifested 
by a Forced Expiratory Volume at one second (FEV-1) of 134 
percent of predicted value, and a ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) of 80 percent.  In all other 
respects, this condition is virtually asymptomatic.  

2.  The evidence does not show that the veteran's service-
connected sarcoidosis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6846 
(2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected sarcoidosis, which is 
currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the October 
2004 SSOC of the relevant law and regulations pertaining to 
his claim.  

Moreover, pursuant to the Board's October 2003 remand, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated February 2004.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him of the need to provide 
evidence showing that his condition had worsened.  
Specifically, he was advised that VA would obtain service 
medical records, military records, VA medical records, 
private medical records, employment records, records held by 
state or local governments, and records held by federal 
agencies.  He was instructed to provide VA with enough 
information about his records so that they could be requested 
from the appropriate person or agency, but was cautioned that 
it was his responsibility to ensure that VA received all 
requested records not in the possession of a federal 
department or agency.

The February 2004 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board notes that the fact that the 
veteran's claim was then readjudicated in the October 2004 
SSOC, prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim 
(by the November 2001 rating decision).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in October 2004, following VCAA notice compliance 
action.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claim.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a hearing is he so desired.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service medical records indicate that he was 
hospitalized in August and September 1965 due to pulmonary 
problems.  Sarcoidosis was ultimately diagnosed.  Service 
connection was granted in a December 1965 rating decision; a 
10 percent rating was assigned.   

As noted above, the veteran's sarcoidosis was last evaluated 
in a June 1996 rating decision, which continued the 
previously-assigned 10 percent disability rating.  At that 
time, the veteran's sarcoidosis was manifested by dyspnea 
after walking for long periods.

The evidence submitted since the June 1996 rating decision 
includes the report of a September 2001 pulmonary function 
test (PFT) conducted at the San Juan VA Medical Center 
(VAMC).  The PFT revealed a FEV-1 of 134 percent of predicted 
value, and a FEV-1/FVC of 80 percent.  Overall, the examiner 
noted that the PFT results were within normal limits. 

Also added to the record since the June 1996 rating decision 
is the report of a November 2001 VA respiratory examination.  
The examiner reported no productive cough, no history of 
asthma, and no dyspnea with effort.  The examiner also noted 
that the veteran was not receiving any specific treatment for 
sarcoidosis and had not suffered from a period of 
incapacitation requiring bedrest and treatment by a physician 
due to this condition.  Lungs were clear to auscultation and 
percussion.

The medical evidence also includes treatment records from the 
San Juan VAMC dated January 2002 to September 2002.  While 
these records show treatment for various conditions including 
hypertension, hyperlipidemia, chest pain, low back pain, and 
hip pain, they contain no record of treatment for 
sarcoidosis.  The veteran's respiratory complaints consisted 
of a single instance of dyspnea on exertion.  Bilateral 
breath sounds were consistently clear to auscultation.

Also of record is the report of a September 2002 VA general 
medical examination.  No complaints of any respiratory 
symptomatology were noted, and physical examination revealed 
normal chest excursion with lungs clear to auscultation.  
No medical records following the September 2002 VA 
examination have been submitted.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected sarcoidosis, which is currently evaluated 
as 10 percent disabling.  

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected sarcoidosis was previously 
rated by analogy under former Diagnostic Code 6802, which 
pertained to pneumoconiosis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1995).  Effective October 7, 1996, 
however, VA amended its Schedule for Rating Disabilities with 
respect to respiratory disorders.  See 61 Fed. Reg. 46,728 
(Sept. 5, 1996).  As part of this revision, specific criteria 
were established for the evaluation of sarcoidosis under 38 
C.F.R. § 4.97, Diagnostic Code 6846.  Despite this revision, 
the November 2001 rating decision continued to rate the 
veteran under the rating criteria applicable prior to October 
1996.  The revised criteria were evidently not considered.  

The Board notes that, although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.  
However, because the RO failed to consider the revised rating 
criteria, the Board remanded the case in October 2003 so that 
the claim could be readjudicated under the revised rating 
criteria, specifically Diagnostic Code 6846.  Pursuant to the 
Board's remand, the claim was readjudicated by the AMC in 
October 2004.  Taking into consideration the revised rating 
criteria, the previously-assigned 10 percent disability 
rating was continued.  [As noted in the Introduction, the 
SSOC appeared to reduce the veteran's protected rating, but 
that attempt was a legal nullity.  See 38 C.F.R. § 3.951 
(2004).]

As explained in the Board's October 2003 remand, Diagnostic 
Code 6846 is deemed to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (sarcoidosis).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 6846.



Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6846 provide as follows: 

100% Cor pulmonale, or; cardiac involvement with congestive 
heart failure, or; progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.

60% Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.

30% Pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.

0% Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.

See 38 C.F.R. § 4.97, Diagnostic Code 6846 (2004).

In addition, Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  Since 
sarcoidosis may be rated as chronic bronchitis, Diagnostic 
Code 6600 is also relevant to the rating of the veteran's 
disability.



Diagnostic Code 6600 [bronchitis, chronic] provides as 
follows:

100% FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

60% FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

30% FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

10% FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Schedular rating

The veteran's sarcoidosis is currently rated as 10 percent 
disabling.  To obtain a higher disability rating of 30 
percent, pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids must be demonstrated.  

In the instant case, pulmonary involvement with persistent 
symptoms has not been demonstrated.  On the contrary, the 
overall medical record reveals that the veteran's sarcoidosis 
is virtually asymptomatic.  Multiple VA examinations were 
essentially negative for complaints of respiratory 
symptomatology and PFT results were within normal limits.  
Moreover, it appears that while the veteran has sought 
treatment for a number of medical conditions over the years, 
no treatment specifically for sarcoidosis, including 
treatment with corticosteroids, is indicated.  In fact, the 
veteran's respiratory complaints have consisted of only one 
instance of dyspnea on exertion.  Such isolated evidence of 
respiratory distress is completely incongruent with a higher 
disability rating, which requires persistent symptomatology.

The Board also observes that the veteran has evidently seen 
no health care provider regarding his sarcoidosis since the 
September 2002 VA examination.  As noted in the VCAA 
discussion above, he was informed that he was to submit to 
VA, or notify VA of the existence of, such records.  The 
Board can only assume that there has been no treatment for 
sarcoidosis since, which would be consistent with the 
negative findings found in the other medical evidence of 
record.  

Because the veteran does not suffer from persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids, the criteria for a disability rating of 30 
percent or more under Diagnostic Code 6846 is not warranted.  
Moreover, since this diagnostic code does not provide for a 
disability rating under 30 percent, the veteran's sarcoidosis 
would be congruent with a noncompensable rating under this 
diagnostic code.  See 38 C.F.R. § 4.31 (2004) [where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met].

As noted above, Diagnostic Code 6846 provides that 
sarcoidosis may alternatively be rated as chronic bronchitis 
under Diagnostic Code 6600.  Review of the record, however, 
reveals that this diagnostic code also does not avail the 
veteran.  To obtain the next highest disability rating (of 30 
percent) under Diagnostic Code 6600, the veteran would have 
to exhibit a FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  The veteran's September 2001 FEV-1 test was 134 
percent of predicted value, which is congruent with a 
noncompensable rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6600 [awarding a compensable evaluation when FEV-1 test 
results are 80 percent of predicted value or lower].

Although the veteran's FEV-1 test results were consistent 
with a noncompensable rating, his September 2001 FEV-1/FVC 
test was 80 percent.  Such is consistent with the 10 percent 
rating currently assigned.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600 [awarding a 10 percent evaluation with FEV-1/FVC 
test results of 71 to 80 percent].  Thus, the veteran's PFT 
results, specifically his September 2001
FEV-1/FVC test results, are consistent with the currently-
assigned 10 percent rating.  

There is absolutely no evidence which is suggestive of 
disability which would warrant a higher rating under 
Diagnostic Code 6600.  As explained immediately above, the 
pulmonary function test results just barely meet the 
requirements for a 10 percent rating.  The provisions of 
38 C.F.R. § 7.7 are accordingly not applicable.

In summary, applying the revised rating criteria for 
respiratory disorders, the veteran's sarcoidosis is 
consistent with a noncompensable rating under Diagnostic Code 
6848.  Based on the September 2001 PFTs, however, he is 
entitled to a 10 percent evaluation under Diagnostic Code 
6600.  Thus, applying the hyphenated Diagnostic Code 6846-
6600, the Board finds that the veteran's sarcoidosis is 
consistent with a 10 percent disability rating.  A higher 
evaluation is not warranted for reasons explained above.

Extraschedular rating

The October 2004 SSOC concluded that an extraschedular 
evaluation was not warranted for the veteran's service-
connected sarcoidosis.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his representative have identified 
any factors which may be considered exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for sarcoidosis.  Indeed, it does not appear 
from the record that he has been hospitalized for this 
condition since service. 

It also does not appear that the veteran's sarcoidosis has 
resulted in marked interference with his employment as an 
architectural draftsman.  The veteran has not indicated that 
he has missed work for this condition and has not complained 
that sarcoidosis has hampered his ability to perform 
occupational tasks.  Moreover, given the veteran's history of 
essentially normal PFTs and overall lack of symptomatology, 
interference with employment would be unlikely.  While the 
Board has no reason to doubt that the veteran's sarcoidosis 
may cause occasional episodes of dyspnea, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  For 
reasons stated above, the Board believes that the 10 percent 
rating which it has assigned takes into consideration any 
respiratory symptomatology occasioned by the veteran's 
sarcoidosis.

In short, the evidence does not support the proposition that 
the veteran's service-connected sarcoidosis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to an increased disability rating for sarcoidosis 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


